Opinion issued October 26, 2006








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00380-CV
____________

TSAR ENERGY II, LLC, Appellant

V.

ERG ILLINOIS, INC., NOW KNOWN AS, PENNTEX RESOURCES
ILLINOIS, INC., Appellee




On Appeal from the 334th District Court
Harris County, Texas
Trial Court Cause No. 2004-39584A




MEMORANDUM OPINION
          Appellant has filed an agreed motion to dismiss its appeal with pejudice.  No
opinion has issued.  Accordingly, the motion is granted, and the appeal is dismissed. 
Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Bland.